Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments filed 5/16/2022 regarding claims rejection under 35 U.S.C. 
103 in claims 1-20 have been fully considered and persuasive. Thus, the 103 rejections in claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior arts are “Wolfinger US 4137780”, “Gupta US 
20120217824”, and “Banerjee US 20120239348”.  
As to claim 1, the combination of Wolfinger, Gupta, and Banerjee teaches all the claim 
limitations except “comparing the value of timestamp indicators tload and tFFT and determining the torsional deflection of the rotation shaft if tload < tFFT or a DC link deterioration if tload > tFFT”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determination of torsional deflection of rotation shaft in electromechanical drivetrain. The invention has an early detection of shaft torsional deflection which allows for preventive mitigation actions i.e. scheduling shutdown and repairs, and also helps with evaluation of the expected operational time until failure. The invention not only detects an undesired event, but determines the root cause of an undesired event to be understood, such as whether the problem was mechanical or electrical. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Wolfinger, Gupta, and Banerjee to arrive at the claimed invention. The advantages and distinguishable features can be seen on Paragraphs 5, 9, 16, 17, 18, 19, and 20 in the published specification.

As to claim 5, the combination of Wolfinger, Gupta, and Banerjee teaches all the claim 
limitations except “compare the value of timestamp indicators tload and tFFT and means for determining the torsional deflection of the rotation shaft if tload < tFFT or a DC link deterioration if tload > tFFT”. The instant claim has unique limitations and differentiates itself from the prior arts. The invention provides a method for determination of torsional deflection of rotation shaft in electromechanical drivetrain. The invention has an early detection of shaft torsional deflection which allows for preventive mitigation actions i.e. scheduling shutdown and repairs, and also helps with evaluation of the expected operational time until failure. The invention not only detects an undesired event, but determines the root cause of an undesired event to be understood, such as whether the problem was mechanical or electrical. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Wolfinger, Gupta, and Banerjee to arrive at the claimed invention. The advantages and distinguishable features can be seen on Paragraphs 5, 9, 16, 17, 18, 19, and 20 in the published specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                     
/TARUN SINHA/Primary Examiner, Art Unit 2863